— In a negligence action to recover damages for personal injuries, plaintiff appeals from so much of a judgment of the Supreme Court, Suffolk County, entered August 30, 1979, as is in favor of defendant upon the trial court’s granting of the defendant’s motion for judgment at the close of plaintiff’s case, at a jury trial limited to the issue of liability only. Judgment reversed insofar as appealed from, on the law, the provision granting defendant’s motion is deleted, the motion is denied, and a new trial is granted, with costs to abide the event. The evidence presented by the plaintiff was sufficient to establish a prima facie case. Titone, J. P., Mangano, Rabin and Cohalan, JJ., concur.